Citation Nr: 1607369	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to PTSD.

3.   Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This appeal is before the Board of Veterans' Appeals (Board) from December 2006 and March 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). 

In October 2011, the Board denied a rating in excess of 30 percent for PTSD and remanded the service connection claim for GERD.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA's General Counsel, which was incorporated by reference, and remanded the matter to the Board; the basis of the JMR was that the October 2011 Board decision had been issued prior to expiration of a 90-day stay of adjudication that had been granted to the Veteran to submit additional evidence. 

In November 2012, the Board remanded the issues of a rating in excess of 30 percent for PTSD and a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for GERD, to include as secondary to PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 27, 2013, the Veteran's PTSD approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), with corresponding symptomatology.

2.  Beginning February 27, 2013, the Veteran's PTSD has approximated occupational and social impairment, with reduced reliability and productivity, due to such symptoms as disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to February 27, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of 50 percent, but no greater, for PTSD beginning February 27, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) Moreover, the Veteran received notice regarding establishing a disability rating and effective date in a January 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records, and identified private medical records, and employment records have been obtained.  The Veteran was provided VA examinations of his PTSD in November 2006, January 2008, June 2010, and September 2013.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the September 2013 VA examination report and updated VA treatment records, the AOJ substantially complied with the Board's November 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a rating in excess of 30 percent prior to February 27, 2013, for PTSD is not warranted; beginning February 27, 2013, a rating of 50 percent, but no greater, is warranted.

The Veteran was provided VA examinations in November 2006, January 2008, and June 2010.

On November 2006 VA examination, the Veteran reported working in a warehouse after service until he retired in 2000, having multiple conflicts with managerial staff but being helped through the job by his union, enjoying going to church, and taking fishing trips.  He reported being married for 35 years and having stepchildren.  He further reported the following symptoms: regular recollections of traumatic combat experiences; sleep trouble with nightmares; difficulty trusting and getting close to others; difficulty enjoying activities; hypervigilance and startling easily; avoiding crowds; and having very few close relationships other than one neighbor.  On mental health examination, he was casually dressed and neat, and would not shake hands because he said he did not trust anyone.  He was extremely hypervigilant initially looking around the room and startling easily with minimal noise.  Speech was of normal form and rate, and affect was depressed and extremely tearful when talking about traumatic Vietnam events.  He reported a depressed and anxious mood, no hallucinations or delusions, and no suicidal plan or intent.  His cognition appeared grossly intact, and there was no formal thought disorder.  His assigned Global Assessment of Functioning (GAF) score was 55, which was noted to reflect moderate psychosocial and occupational dysfunction at the time due to his PTSD symptoms.

On January 2008 VA examination, it was noted that the Veteran was casually dressed and neatly groomed, cooperative and responsive, and alert and fully oriented.  Speech was normal, with logical thought process, intact critical judgment, fair insight, and grossly unimpaired memory.  It was noted that the Veteran had no thought disorders, was not delusional, and denied auditory and visual hallucinations.  The Veteran's mood was bland and range of affect constricted, he denied suicidal or homicidal ideation, but reported episodes of tearfulness, typically following intrusive recollections of combat.  He also reported sleep impairment, preferring to avoid the company of others, being given to irritability and short temper, and spending most of his time at home.  However, he was a regular church goer and maintained contact with family.  He repeatedly stated finding both group and individual sessions at the Vet Center to be helpful, and he was fully independent in activities of daily living and competent for VA purposes.  The Veteran's present symptom level was assessed as moderate impairment in social and occupational functioning due to similarly moderate psychiatric symptoms, as reflected by a GAF score of 55.

On June 2010 VA examination, the Veteran reported being married for 39 years, living at home with his wife, denying any acute stress at home, and having a good relationship with his wife; having four step children, three grandchildren, and one great-grandchild; that his family kept him busy, and that he had had a Memorial Day barbeque with them the day before; and that his step children were doing well overall and kept in touch on a regular basis.  He reported going to church and gospel singing, liking to take his great-grandson fishing and attending his grandchildren's sports activities, liking to help his fellow church members and doing whatever he could for them, and liking to work in his yard.  There was no history of violence or assertiveness.  He had two biological sisters and two half-sisters living and kept in touch with them on the phone.  He reported retiring from a warehouse job in 2000 after 32 years of service, feeling he was singled out at work and stayed to himself most of the time, and stating that the union was helping him keep his job, and retiring by age eligibility or duration of work.  Since his retirement, he had been working with the kids and the church, which he felt had been holding him well; visited people from church and tried to help out as much as he could; tried to keep busy during the day but keeping to himself at night; and attending a bible class every Thursday and going to Sunday School class on Saturday and Sunday.  He enjoyed spending time with his family, especially his grand and great-grandchildren. 

On examination he was clean and neatly groomed, with unremarkable speech, appropriate affect, and anxious mood.  He was fully oriented with full attention, had unremarkable thought process or thought content, no delusions or hallucinations, and good insight and judgment.  He reported sleep impairment.  He had no inappropriate behavior, obsessive or ritual behavior, panic attacks, homicidal or suicidal thoughts.  He had good impulse control with no episodes of violence and was able to maintain minimal personal hygiene and had no problems with activities of daily living.  Memory was normal.  

At the time, the Veteran reported improvement in nightmares, last having nightmares in October or November 2009.  His GAF score was noted to be 65, with PTSD affecting his overall functioning in a mild manner, and fair prognosis with treatment.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

These examination reports, all provided by mental health experts, reflect PTSD symptoms of intrusive recollections of combat, episodes of tearfulness, sleep disturbance with nightmares, hypervigilance, difficulty enjoying activities, and social problems including difficulty getting close to others and avoiding crowds.  Such symptoms were characterized as moderate and repeatedly noted to result in, at most, moderate social and occupational dysfunction, with GAF scores of 55 and 65.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

While affect was noted to be at times constricted, flattened affect was not noted to characterize the Veteran's symptom presentation; speech, memory, appearance and hygiene were normal; he was fully oriented; and panic attacks were not noted.  While irritability, anger, and short temper were noted, he was noted to have had good control and no such symptoms as unprovoked irritability or violent behavior.  There were no obsessional rituals or impairment of judgment or abstract thinking.  While some depression was noted, nothing close to depression affecting ability to function independently or effectively was noted, and it was noted that he had no problems with activities of daily living.  Thought process was normal, hallucinations and delusions were not present, and there was no homicidal or suicidal ideation.

Such disability picture more closely reflects the criteria for a 30 percent rating under DC 9411 than those for any higher rating, approximating symptoms of the nature and severity of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, resulting in generally satisfactorily functioning, with routine behavior, self-care, and conversation normal, but occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks.

To the extent that the Veteran's symptoms reflected depressed or disrupted mood or difficulty with stressful circumstances, the Board finds that such symptomology, given its nature and severity in this case, are consistent with the criteria for a 30 percent rating under DC 9411, which includes impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as well as symptoms such as depressed mood, anxiety, and suspiciousness.  There were no such symptoms noted that would reflect that the Veteran's disability picture, as a whole, most closely approximated the nature and severity of the criteria for a 50 percent rating or higher.  

Likewise, while the Veteran reported social impairment including isolation, avoiding crowds, and having very few close relationships.  However, he also reported enjoying going to church, and gospel singing, liking to help his fellow church members, enjoying working with the church, visiting people from church and trying to help out as much as he could, trying to keep busy during the day, and attending multiple bible classes each week.  He also reported being married for 39 years and having a good relationship with his wife, denying any acute stress at home; keeping in touch with his family on a regular basis; that had family kept him busy and, on June 2010 examination, having had a Memorial Day barbeque with them the day before; and enjoying spending time with his children and grandchildren such as attending his grandchildren's sports activities and taking his great-grandson fishing.  While social impairment due to symptoms such as depressed mood and suspiciousness have been shown, given the Veteran's disability picture during this time, the Board does not find that difficulty in establishing and maintaining relationships to such an extent that it would approximate the symptomatology and level of impairment contemplated in a 50 percent rating or greater under DC 9411 was shown.

Also, the Board finds the disability reflected in these VA examinations to be consistent with that reflected in the other evidence of record from June 2006 to February 2012, including VA psychiatric treatment records, the Veteran's April 2010 DRO hearing testimony, and Vet Center counseling records.

Consistently, on mental health examination for psychiatric treatment during that period, the Veteran was noted to be neatly groomed, appropriately dressed, fully alert and oriented, and cooperative.  He had good eye contact, no abnormal involuntary movements, and no suicidal thoughts.  It was noted that speech was normal in rate, form, rhythm, and volume; mood was described as down, sad, nervous, serious, or euthymic; affect was described as constricted, appropriate to mood, with full range of affective expression, or, occasionally, tearful; thought process and content were coherent, logical, and goal-directed, with no formal thought disorder or suicidal thoughts; there were no reported hallucinations; insight and judgment were good; memory was intact; and there were no signs of psychosis.  His GAF score was repeatedly noted to be either 55, 60, or 61.

As per his VA treatment records, his symptoms during this time were of the same nature and severity as those noted on the VA examinations, including thoughts and memories of Vietnam; anxiety exacerbated by loud noise and thoughts of combat; isolation and social withdrawal; periods of tearfulness; some forgetfulness; occasional nightmares and persistent sleeping problems; distrust of others and avoiding unfamiliar people; depression; feelings of guilt; and decreased concentration.  As reflected in September 2008, February 2009, and July 2009 notes, he reported enjoying church and fishing and participating in his church, that his medication and group sessions were helping him a whole lot, and that groups were helping him to express his feelings and not to feel paranoid, as he was able to talk and go out and open up.

The Board notes a July 2006 treatment record reflecting that the Veteran reported sometimes believing he saw an old friend from Vietnam who was killed when he woke up suddenly.  However, the Veteran never reported this again, and, rather, has repeatedly denied hallucinations or delusions countless times since June 2006, and has been found not to have any such symptoms on examination, and no signs of psychosis whatsoever.  Thus, even considering the Veteran's reporting of this once in July 2006, his disability has not been characterized by hallucinations or any other such symptomatology that would warrant a rating greater than 30 for PTSD prior to February 27, 2013.

The Board also notes that on a September 2006 Vet Center evaluation, suicidal ideation with no plan was noted.  However, again, the Veteran has not reported this again, and, rather, has repeatedly denied suicidal or homicidal ideation countless times since June 2006, and has consistently been found not to have any such symptoms on examination; such records include the Vet Center counseling notes themselves, noting no suicidal or homicidal ideation in July 2006, August 2006, twice in September 2006, and November and December 2006.  Thus, even considering the Veteran's reporting of this once in September 2006-even while denying it at least two other times the same month-his disability has not been characterized by suicidal ideation or any other such symptomatology that would warrant a rating greater than 30 for PTSD prior to February 27, 2013.

The Veteran's reports on VA examination and treatment were reiterated during his April 2010 DRO hearing, where he testified that his therapy was helping him a lot, including helping him to trust others, that he was retired but had worked at a warehouse for 32 years.  He testified that he had been married for 39 years, that he liked to work in his yard and garden, and helped with his grandchildren, but that he did not go to very many places.  He stated that he went to church events, including those involving singing, and football games with his grandson, but that he did not like to be out at night.  

VA Vet Center counseling records dated from July 2006 to February 2013 similarly reflect that the Veteran's psychological symptoms were noted to include intrusive thoughts, flashbacks, guilt/shame, anger, nightmares, isolation, social withdrawal, avoidance, depression, hypervigilance, and difficulty sleeping; he consistently denied having any suicidal or homicidal ideations.  It was consistently noted that his mood was euthymic, he engaged in active listening and reflection and exhibited good insights, that his thought process and orientation were within normal limits, and that there was no evidence or report of suicidal or homicidal ideation.

The Board notes several letters sent from the Veteran's Vet Center counselor, a Licensed Master Social Worker.

In October 2008 and July 2010 letters, the counselor verified that the Veteran received therapy for his PTSD including group and individual therapy, and that he had made significant progress in understanding the dynamics and emotional aspects of his PTSD.  His prognosis continued to be good, although he continued to have intermittent relapse and flashbacks triggered by environmental cues including recurrent difficulty in focus and concentration.  

The same Vet Center counselor, in a December 2010 letter, stated that the Veteran initially presented with problems of depression and high anxiety resulting from intrusive thoughts, recurring nightmares about Vietnam experiences, resentment, and anger manifesting in relationship problems and job problems resulting in increased stress at work including potential for violent outburst, and that the Veteran had reluctantly retired in 2000 due to reported PTSD symptoms and increased stress.  The counselor also stated that all of the feelings and symptoms of PTSD had magnified since 2001, and the Veteran had been reportedly reliving war experiences including hypervigilance, isolation, and survivor's guilt with increased sleep problems, and adjustment problems related to job and community function and that he expressed a high sense of job jeopardy while working due to thoughts of harming superiors.  It was also noted that the Veteran's marital relationship was strained, that he had been married more than 30 years with three separations, that this wife and children had stated that they could not deal with his symptoms, and that his relationships with his four adult children were distant and strained due to the Veteran's isolation and reluctance to discuss issues related to his war experiences.  It was also noted that the Veteran reported an inability to show affection towards his family, had no social outlets, and tended to isolate at home.  The counselor stated that the Veteran was experiencing symptoms including hypervigilance, intrusive dreams, isolation, relationship dysfunction, social adjustment issues, anger, resentment, survivor guilt, and high startle response, which manifested in feelings of depression and isolation behaviors.  It was further noted that the Veteran had strained and distant family relationships, anger, rage, aggressive behaviors, avoidance of social interactions, pervasive mistrust, and problems with authority.  

In an August 2011 letter, the Veteran's Vet counselor reiterated much of his statements in the December 2010 letter, but added that his history of family and marital problems included having no relationship with two adult children, with his wife and children stating that they could not deal with his symptoms, and that the Veteran lived at home with his wife and had no significant other family relationship.  

Regarding these letters, initially, the Board notes the drastically different degree of symptomatology in the October 2008 and July 2010 letters-which described significant progress with intermittent relapse and flashbacks-from those of the December 2010 and August 2011 letters, which described potential for violent outburst, thoughts of harming superiors, inability to show affection towards his family, no social outlets, aggressive behaviors, and no significant family relationship other than his wife.  Many of the symptoms described in the latter letters referred to his employment, which had ended six years before the effective date of service connection for PTSD; however, to the extent that such symptoms were suggested to have persisted to the present, the inconsistency between the disability described in the former letters and that of the latter letters was completely unexplained by the Vet Center Counselor.  In this regard, in another May 2012 letter, the Veteran's Vet Center counselor essentially repeated the statements expressed in the earlier October 2008 and July 2010 letters, and reiterated that the Veteran's prognosis continued to be good.

Furthermore, the symptoms and degree of impairment described in the December 2010 and August 2011 letters is inconsistent with the other, extensive evidence of record, including the Vet Center counselor's own treatment notes around the dates of the letters.  

While the counselor described the Veteran as having no significant family relationship other than his wife in August 2011, an April 2011 VA psychiatric treatment record reflects that the Veteran was going to visit his sister for a week, indicating a significant family relationship outside of his wife.  A September 9, 2011, note from the Vet Center counselor himself, made less than three weeks after he provided the August 2011 letter, states that the Veteran reported that "he has been doing well and does not report any current symptom distress," that he "openly discussed his plans for the future including veteran opportunities that would enhance services and access for other veterans," and that the Veteran gained insight and new understanding of the coping strategies associated with PTSD recovery, which was seen as progress toward established goals.  Likewise, an October 7, 2011, progress note from the Vet Center counselor a month later reflects that the Veteran was seen in individual PTSD counseling and reported that he was coping well and utilizing coping strategies such as other family members, spouse, and friends, reduced isolation, and discussions with health care professionals.  It was noted that the Veteran was gaining insight and increased willingness to employ learned strategies seen as progress toward treatment plan goal.

Also, as noted above, VA examinations and treatment records consistently reflected no violence, thoughts of violence, or aggressive behaviors, and stronger family and social relationships than indicated in the December 2010 and April 2011 letters.  Again, the Veteran reported enjoying interaction with other church members, being married for 39 years and having a good relationship with his wife, denying any acute stress at home, keeping in touch with his family on a regular basis, and enjoying spending time with his family, grandchildren, and great-grandson.  

Given the inconsistencies of the symptoms described in the December 2010 and August 2011 letters with those described by numerous other providers in the record, including the Vet Center counselor himself in contemporaneous treatment notes and other letters, the Board finds the December 2010 and August 2011 letters to be of very little probative value in determining the Veteran's level of disability from June 20, 2006, the date of service connection for PTSD to February 26, 2013.

The Veteran submitted a June 2011 statement from a former coworker indicating that the Veteran preferred being by himself most of the time at work, even at lunch and breaks.  He also submitted a July 2011 statement from his wife indicating that the Veteran was not always easy to converse with, that he was often withdrawn, and that he spent much time in the basement by himself.  She stated that he tossed and turned and had difficulty sleeping at night, avoided discussing Vietnam, was very mistrustful, and could become paranoid.  

However, such statements describe symptoms similar in nature and severity to the symptoms found on the VA examinations and treatment records discussed above and, for the same reasons as those discussed above, the Board finds that such symptoms are contemplated in the criteria for a 30 percent rating under DC 9411, which contemplates occupational and social impairment due such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

The Board also notes an October 2011 private examination report and September 2013 VA examination report, which provide conflicting assessments of the Veteran's PTSD disability level.

The October 2011 private examination report indicates that review of the record and interview with the Veteran revealed that he was profoundly socially isolated; unable to function in any type of social or occupational setting for an extended period of time; and severely impaired.  It was noted that even though he was able to work for the same company for over a three decades time span, his work there was marred by profound social isolation, violence, agitation, irritability and anger.  The examiner stated that the Veteran was profoundly psychiatrically ill, and that a VA assessment of mild disease was completely unrealistic and not consistent with the clinical evidence in the medical record.  The examiner stated that the Veteran had not been able to engage in any aspect of life such as basic interpersonal relationships or relationships with his family, friends, and acquaintences.  It was noted that, while the Veteran did have the capacity to engage with individuals for a short period of time including his wife, and could tolerate brief interactions with others, when these interpersonal relationships became more involved, intense, and demanding, he was unable to maintain any type of consistency of function.  The examiner noted that his capacity to have an appropriate relationship with his wife was not a marker for psychiatric wellness, and that while working the Veteran was profoundly impaired, violent, and dangerous, with multiple incidences of violence that would normally lead to termination if not for his union.  

The examiner stated that the past GAF scores of 55 were greatly overestimated, as the Veteran was severely impaired with recollections of traumatic experiences, nightmares, paranoid thoughts, inability to enjoy activities, hypervigilance, and avoidance of crowds, and that the Veteran's GAF score would not rise above 40.  The examiner also stated that the capacity to attend church has nothing to do with functional capacity in day to day life, and that the Veteran's level of irritability, social isolation, violence, flashbacks, nightmares, and deterioration would place his GAF score between 35 and 40.  The examiner further stated that the record reflected descriptions of the Veteran's violence, impulsivity, and thoughts of harming himself and others.  It was noted that the Veteran was totally occupationally disabled due to his PTSD symptoms, including potential for overt violence, impulsive behavior, and complete incapacity to function appropriately in an occupational setting, and that the examiner would consider the Veteran 100 percent disabled secondary to PTSD, with a current GAF score of 35.

On September 2013 VA examination, the Veteran's diagnoses were PTSD and adjustment disorder with depressed mood, with a GAF score of 55 reflecting moderate symptoms and difficulties in productivity and social functioning.  It was noted that the Veteran's symptoms of adjustment disorder with depressed mood were depression related to his wife's illness and related stresses, and that the symptoms of his PTSD were anxiety, avoidance, guilt feelings, preoccupations, and distress at reminders, with sleep disturbance due to both disorders.  It was also noted that both disorders combined resulted in occupational and social impairment with reduced reliability and productivity, that the Veteran would have only occasional decrease in work efficiency and intermittent periods of inability to perform from his PTSD alone, but that his adjustment disorder had affected functioning so that he has reduced reliability and productivity.  It was noted that the Veteran had been married for over 37 years, had four step children, two that lived nearby and came by once in a while, and two grandchildren who also visited, but no other visitors.  

On mental health examination, he was fully oriented with normal grooming and cooperative.  Speech was unremarkable, affect was congruent and tearful, and mood was very depressed with low motivation.  It was noted that his anger had gotten better, but he felt very guilty.  He reported having panic twice in three to four years.  Thought was coherent, logical, and focused on his symptoms and wife's illness.  He reported socializing with people and talking to his brothers, but having no close relationships and sharing more with his wife.  There was no suicidal or homicidal ideation, and psychotic symptoms were denied.

After reviewing the record and examining the Veteran, the examiner determined that the Veteran currently had an adjustment disorder with depressed mood, in addition to his PTSD, related to his wife who was diagnosed with cancer in February 2013; that his adjustment disorder was not due to his PTSD or related to his military experience; that his PTSD moderately affected his social and occupational functioning; and that his PTSD did not preclude him from engaging in substantially gainful employment, under conditions of moderate stress in occupational environments that provided some autonomy and social distance.

The examiner noted that there were several indicators that his PTSD symptoms were moderate in severity.  Estimates of his functioning during the course of his treatment in multiple encounters and by multiple providers found his functioning to be in the range of 55 to 65, using the GAF scale, indicating his functioning impairment to be moderate (few friends, frequent conflicts) to mild (mild mood or sleep disturbance but generally functioning pretty well and with meaningful relationships).  Moderate difficulty in social functioning was supported by details from several sources including his April 2010 DRO hearing testimony that he was actively involved in church activities including singing, participating in church events, and going to football games with grandson, the numerous psychiatric notes indicating that he enjoys fishing, his grandchildren, walking, bicycling, and church, and his current report on examination that he socialized with people and talked to his brothers.  

The VA examiner also addressed the October 2011 private examiner's report, and determined that the assertions that Veteran was totally disabled and had "incapacity to function in the most basic of social settings," "can only tolerate brief interactions," was intolerant when the situations were "demanding," and was "violent, impulsive, and dangerous," were not borne out by the information of record.  She explained that the October 2011 35-40 GAF score suggested that he had impairment in reality testing or communication or major impairment in judgment, thinking or mood, such as illogical and irrelevant speech, and was not consistent with his presentation on current examination and in the documented record.  It was noted that the Veteran's wife's July 2011 letter made no mention of violence, and that there was no reference to violent or impulsive behavior in the medical record.  The VA examiner further concluded that, in comparing the Veteran's examination and medical record to the numerous veterans with PTSD seen by her, his symptoms appeared to be in the average range, with intermittent and moderate increases during periods of stress.  It was noted that there was no indication of suicidal ideation or psychotic symptoms in the current clinical examination, by his current psychiatric provider, or in the record.

The Board finds the September 2013 VA examination report to be highly probative in its assessment of the Veteran's PTSD symptoms and impairment.  This report is consistent with past and contemporaneous treatment records, as well as previous VA examinations.  Also, the Board finds the VA examiner's assessment of the August 2011 examiner's opinions, and its disagreements with it, to be persuasive and extensively supported by the record. 

The October 2011 examiner determined that the Veteran was "100% disabled" due to symptoms such as "potential for overt violence" that, while working, the Veteran was "profoundly impaired," "violent," and "dangerous," with "multiple incidences of violence," and that the record reflected descriptions of the Veteran's "violence, impulsivity, and thoughts of harming himself and others."  However, as acknowledged by the September 2013 VA examiner, such findings of violence, thoughts of harming himself and others, and impulsivity are completely unsupported, and repeatedly contradicted, by the evidence of record, including three VA examination reports, over five years of VA treatment and counseling records, and the Veteran's own testimony in April 2010, as discussed above.  In this regard, while stating that the record reflected descriptions of the Veteran's "violence, impulsivity, and thoughts of harming himself and others," the only evidence that describes even close to this level of symptomology is the Vet Center counselor's December 2010 and August 2011 letters, which, as explained above, the Board finds to be based on noncredible reports and not to be probative.  To the extent that any such findings are based on the Veteran's own statements to the October 2011 examiner, again, such statements would completely contradict his own repeated statements to VA examiners and medical providers over the years denying violent behavior, impulsivity, or thoughts of harming himself or others, as discussed above.  As such, any such statements provided to the October 2011 examiner are not credible and any psychiatric assessment based on them is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Likewise, the October 2011 examiner's assessment of the Veteran's relationships and level of social impairment is similarly unsupported, and indeed contradicted, by the extensive medical record and the Veteran's own testimony.  The October 2011 examiner found that the Veteran "ha[d] not been able to engage in any aspect of life such as basic interpersonal relationships, or relationships with his family, friends, and acquaintances," and "could tolerate brief interactions with others... [and] was unable to maintain any type of consistency of function" in his relationships.  However, as discussed above, and as discussed by the September 2013 VA examiner in determining moderate social impairment, the evidence of record from June 2006 to October 2011 reflects reports from the Veteran that he enjoyed going to church, gospel singing, liking to help his fellow church members, enjoying working with the church, visiting people from church, and attending multiple bible classes each week; being married for 39 years and having a good relationship with his wife, with no acute stress at home; keeping in touch and interacting with his family on a regular basis; and enjoying spending time with his children and grandchildren such as attending his grandchildren's sports activities and taking his great-grandson fishing.  

The Board notes the VA examiner's statements that the Veteran's "capacity to have an appropriate relationship with his wife [was] not a marker for psychiatric wellness," and that "the capacity to attend church has nothing to do with his functional capacity."  However, the examiner provided no explanation for these assertions in light of the fact that, as reflected in the record, the Veteran reported not only attending church, but participating and being soically active in it including singing, helping his fellow church members, enjoying working with the church, visiting people from church, and attending multiple bible classes each week.  Also, the examiner did not explain how "an appropriate relationship with his wife" did not constitute a "basic interpersonal relationship," the lack of which was determined to characterize the Veteran's social impairment.  Also, again, in making such statements, the examiner did not explain the Veteran's descriptions of socializing, such as with other church members, and enjoying spending time with his family including his grandchildren and great-grandson, as described above.

Furthermore, the Board finds the September 2013 VA examiner's assessment that "the October 2011 35-40 GAF suggest[ed] that he ha[d] impairment in reality testing or communication or major impairment in judgment, thinking or mood, such as illogical [and] irrelevant speech [was] not consistent with his presentation on current exam and in the documented record" to be persuasive.  See DSM-IV.  As discussed above, the record has consistently reflected no such symptoms or severity of symptoms or impairment, and the October 2011 examiner cited to no persuasive evidence of such in the record.  

In light of the above, the Board finds the September 2013 VA examination report to be persuasive and highly probative, and the October 2011 report to be of very little probative value in determining the Veteran's disability level.

However, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent, but no greater, is warranted beginning February 27, 2013, which is the date that the Veteran was noted to have been informed of his wife's serious illness, from which she died in September 2014.  VA psychiatric and Vet Center counselling records from February 2013 to May 2015 reflect generally the same nature and severity of symptoms and functional impairment as those reflected in the prior medical evidence; however, beginning on April 2013 VA treatment, it was noted that the Veteran was not doing well as his wife of 43 years had been diagnosed on February 27, 2013, and the assessment was that the Veteran was "[s]howing signs of decompensation."  In this regard, several VA treatment notes that followed reflect increased depressed mood in connection with the illness of his wife, as well as signs of decompensation, as noted in July 2013 and September 2014.  

Also, on September 2013 VA examination, the Veteran's psychiatric symptoms, including very depressed mood, were noted to result in occupational and social impairment with reduced reliability and productivity.  The examiner stated that part of such impairment was due to an unrelated adjustment disorder in connection with his wife's illness and that his PTSD, alone, resulted in occasional decrease in work efficiency and intermittent periods of inability to perform.  However, while the contemporaneous VA treatment records reflect treatment for both PTSD and adjustment disorder, such treatment records are unclear as to whether the increased depressed mood related to his wife's illness and death affected his PTSD; in this regard, as reflected in a September 2014 note, the Veteran reported returning to PTSD group sessions in discussing his coping with the loss of his wife.  Given this, it is not very clear whether the Veteran's increased impairment might have been due to an exacerbation of his service-connected PTSD, or another, unrelated psychiatric disorder not affected by PTSD, or both.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such increased impairment was at least in part due to exacerbation of his PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning February 27, 2013, the record reflects an increase of the Veteran's symptoms, including a very depressed mood with low motivation; resolving doubt in the Veteran's favor, the Board finds that it approximates the severity of disturbances of motivation and mood, as contemplated in the criteria for a 50 percent rating.  It also reflects occupational and social impairment with reduced reliability and productivity during this period.  Thus, a 50 percent rating is warranted as of that date.  However, again, even with this exacerbation, VA psychiatric treatment records and Vet Center counseling records dated from February 2013 to May 2015 have reflected essentially the same symptoms and impairment as previous notes; neither symptoms of the severity level of a 70 percent rating, nor a corresponding functional impairment, have been shown.  Thus, a rating in excess of 50 percent has not been warranted at any time.  

The Board notes various records related to the Veteran's former job, dated from 1972 to 2000, which he submitted in November 2015.

Such records reflect several reprimands throughout these years for absenteeism, tardiness, and some other work performance issues.  They reflect that the Veteran was warned about excessive tardiness and absenteeism repeatedly from 1972 to 1981.  He was also warned about his absenteeism in June 1984, and in October 1981 and April 1983 he was warned that an excessive number of his absences occurred on Mondays and Fridays.  The Veteran also received "Significant Incident Reminders," documenting a mistake or failure of some kind to be noted and reviewed with an employee, for incidences of tardiness in August, October, and November 1996, April 1997, and February, March, July, and August 1998.   

These records also reflect "Significant Incident Reminders" documenting work performance mistakes or failures involving misselecting items and mistakes in filing orders in September 1981, October 1981, December 1981, February 1982, June 1982, and March 1983.  They also document incidences of the Veteran consistently having low production of grocery orders in April 1980; reading a newspaper when he should have been working in April 1980; having production far below acceptable level in March 1982; and failing to follow instruction while working resulting in scratched items in March 1983.  In March 1997 it was noted that the Veteran was spoken to regarding the number of cases he was required to produce, and that if he had a problem with the standard he should see his supervisor and the supervisor would work with him. 

They also reflect that the Veteran filed a grievance report in August 1999 regarding other employees of less seniority being permitted to work hours for which he applied but was denied.

Initially, while such records reflect incidences of absenteeism, tardiness, and work performance issues during the Veteran's more than 28 years on the job, there is no indication in these records that any such problems were related to the Veteran's PTSD.  In this regard, there is no indication whatsoever that any problems were the result of violence or aggressive confrontation, as was reported to the October 2011 examiner; in the 28 years of records, including reprimands for tardiness and work performance, there is not a single mention of violence, confrontation, or other such inappropriate behavior of that level.  Also, the Board notes that even the Veteran's lowest rating for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Furthermore, such records represent a 28-year period occurring more than six years before the June 20, 2006, effective date of service connection for PTSD.  While the overall history of the Veteran's PTSD is relevant, the most probative evidence for rating purposes regard his symptoms and impairment during the period for which the Veteran is being rated-symptoms and impairment which, for reasons extensively discussed above, warrant ratings of 30 percent from June 6, 2006, to February 26, 2013, and 50 percent thereafter.  To the extent that these records are of probative value in determining the Veteran's PTSD disability level beginning in June 2006, such value is limited, particularly relative to the extensive contemporaneous evidence of the Veteran's disability level beginning in June 2006.  

Also, the private examiner who provided the October 2011 psychiatric report provided another in October 2015.  However, the Board finds this report also to be of very little probative value in this case.

In the report, it was noted that the Veteran's employment record obtained showed "an extensive history of absenteeism, tardiness, poor work quality, multiple warnings from his supervisors, and serious errors that cost the company money," which showed "a pattern of behavior indicating impairments in his capacity to function within an occupational setting."  However, the examiner did not explain what PTSD symptoms, exactly, resulted in tardiness, absenteeism, or the Veteran's performance problems including making errors in selecting products, or how they did so; again, most of such problems, as per the Veteran's employment records, occurred more than 15 years prior to his retirement and more than 20 years before the rating period in question.  Also, regarding any "impairments in his capacity to function within an occupational setting," the Board notes that occupational impairment with at least occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is contemplated in both of the Veteran's assigned ratings.

It was also stated that the Veteran was consistently described as reckless, self-destructive, and manifested ongoing symptoms of mental illness which had a negative impact on his company, and that the Veteran voluntarily retired due to increased stress and difficulty interacting with coworkers and supervisors, impulsivity, thoughts of violence, irritability, and anger, as reported by the Veteran.  However, while discussing tardiness, absenteeism, and work performance, the Veteran's employment records do not describe him as reckless or self-destructive and, again, the examiner does not describe what symptoms led to the Veteran's tardiness, absenteeism, and work performance issues for which he was reprimanded, or how such symptoms have manifested since the June 6, 2006, date of service connection.  Also, regarding the Veteran's given reasons for retiring, the Board again notes that in October 2011, to the same examiner, it was reported that the Veteran had job problems and such as aggressive conflicts and episodes of violence that led to his retirement, and that these are not credible in light of the Veteran's employment records and the rest of the evidence of record.  Also, on June 2010 VA examination, the Veteran reported retiring from his job in 2000 after 32 years of service, and, while reporting feeling he was singled out at work and stayed to himself most of the time, and stating that the union helped him keep his job, he reported retiring by age, eligibility, or duration of work, with no mention of anger or thoughts of harming others.  The Board thus finds the Veteran's inconsistent, given reasons for retiring not to be credible.  Moreover, again, despite any reports of thoughts of harming others or other such symptoms while working, during the period beginning June 6, 2006, approximately 10 years of extensive psychiatric treatment records consistently reflect that the Veteran has not had impulsive behavior, or thoughts of violence or harming others.
  
The private examiner also reiterated that the Veteran had severe symptoms due to  PTSD, including nightmares, intrusive thoughts, flashbacks, hypervigilance, social isolation, and depression.  However, as discussed above, the Board finds that these symptoms, as shown to be manifested in the Veteran, are contemplated in 30 and 50 percent ratings.  It was also stated that he continued to experience extensive dissociate episodes and volatility, and that he was volatile, unpredictable, and aggressive.  Again, these findings are contradicted by the exhaustive medical record over the previous 10 years simply reflecting no such symptoms and, in fact, containing repeated, affirmative findings that such symptoms do not exist.

The examiner also stated that the Veteran's capacity to engage in his church as a parishioner "has nothing whatsoever to do the extent of his symptoms of PTSD," that his church participation did not require significant interaction with other individuals, including his Bible classes, grief counseling, or singing in church, and that such activity "is irrelevant and not associated with occupational and social engagements."  However, the examiner offered no substantial explanation for this conclusion, particularly in light of the fact, as previously mentioned, that the Veteran's described church activities involved overtly social activities whereby he participated was socially active in his church including helping his fellow church members, enjoying working with the church, and visiting people from church.  Also, while the examiner reiterated that the Veteran "has been unable to interact with any individuals in a meaningful fashion other than his wife over the course of several decades," as discussed above, this assertion is contradicted by numerous sources of evidence showing that the Veteran has had meaningful relationships with family, including grandchildren and great-grandchildren, as well as with others.

Furthermore, the examiner stated that the Veteran "has consistently underreported his symptoms secondary to fear, shame, horror, guilt, and the desire not to relive the events that occurred in Vietnam."  However, again the evidence contradicting the examiner's assessment of the Veteran's symptomatology includes an extensive, nearly 10-year history of psychiatric treatment and Vet Center counseling records, including group PTSD counseling records, and four VA examinations and a hearing before a VA adjudicator in connection with the Veteran's claim for a higher disability rating; in light of all of this, the Board finds the October 2015 examiner's assertion that the Veteran only fully reported his symptomology to that examiner, and drastically underreported his symptoms to all other mental health providers since June 2006 without their being able to tell so, not to be persuasive.  Moreover, the record does not reflect that the Veteran has had consistent problems opening up regarding his PTSD symptoms.  VA Vet Center counseling records dated from July 2006 to May 2015 consistently report the Veteran as being an active and constructive participant in individual and group therapy; on January 2008 VA examination, he repeatedly noted finding both group and individual sessions at the Vet Center to be helpful, September 2008 to July 2009 VA notes reflect that his group sessions were helping him a whole lot to express his feelings and not to feel paranoid, as he was able to talk and open up, and at his April 2010 DRO hearing, he testified that his therapy was helping him a lot, including helping him to trust others.

The Board also notes the October 2015 examiner's assertion that the Veteran's PTSD was in fact exacerbated by wife's illness and death; the Board has conceded this fact and addressed it in his increased rating as of February 27, 2013, as discussed above.

Furthermore, a February 2015 letter from a Vet Center Readjustment Counselor, indicates that the Veteran was receiving services for his PTSD symptoms of hypervigilance, startle reflex, nightmares, flashbacks, difficulty falling asleep, depression and anxiety, with the Veteran reporting frequent and intrusive thoughts about service.  It was noted that the Veteran had made some progress regarding using coping skills, although he remained eligible for services due to his ongoing struggles with his PTSD symptoms.  However, as discussed above, the Board has recognized all of these symptoms and determined, considered in light of the Veteran's disability picture as a whole, that they fall within the criteria of the ratings assigned.  

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the Veteran's difficulties caused by his PTSD, as discussed in detail above, including the nature and severity of his symptoms and resulting functional impairment, both prior to and beginning February 27, 2013.  However, such symptoms and impairment are adequately contemplated in the applicable criteria for each rating assigned, during their respective periods in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's PTSD, at no point, has reflected factors that can be considered to constitute an unusual or exceptional disability picture, given the level of disability contemplated in his 30 percent and 50 percent ratings.  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, an initial compensable rating for PTSD greater than 30 percent prior to February 27, 2013 is not warranted, but a rating of 50 percent, but no greater, is warranted beginning February 27, 2013, and there is no basis for any further staged rating of such disability.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.


ORDER

An initial rating in excess of 30 percent for PTSD prior to February 27, 2013, is denied.

A rating of 50 percent, but no greater, for PTSD beginning February 27, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran claims, in part, that he has GERD secondary to his service-connected PTSD.  On June 2010 VA examination the Veteran reported symptoms of heartburn and was assessed as having GERD by history.  The Board remanded the claim for service connection for GERD in October 2011 and November 2012, in part to obtain an opinion as to whether the Veteran had GERD secondary to PTSD

The Veteran was provided a VA examination in September 2013, and in a September 2014 addendum to that examination, the examiner opined that the Veteran's current complaints of GERD/hiatal hernia were less likely than not related to his PTSD, because the records did not reflect confirmatory gastrointestinal work such as an upper gastrointestinal series, for the Veteran's subjective gastrointestinal symptoms.  However, hiatal hernia was noted to be found on a December 2007 private computed tomography (CT) scan.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also, as reflected in an October 2015 statement, the Veteran's attorney is now asserting GERD might be also secondary to the Veteran's service-connected type II diabetes mellitus.  

As the matter of a TDIU is inextricably intertwined with this service connection issue, it must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA medical records dated from May 2015 to the present.

2.  Forward the claims file to an appropriate examiner to provide an addendum to the September 2013 VA examination.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.  


After reviewing the claims file, to include the December 2007 private CT revealing hiatal hernia, the examiner should determine whether the Veteran has GERD, hiatal hernia, or any other such gastrointestinal disorder and, if so, whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected PTSD or type II diabetes mellitus, or is otherwise related to the Veteran's service, to include his August to September 1967 complaints of epigastric distress.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


